Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
III.  DETAILED ACTION
Claims 1-32 are presented for examination.


REmarks
Applicant’s argued: “no portion of Biran teaches or suggests initiating a search in response to a write command”. (page 9)
Examiner response:  Biran [0324]-[0325] teaches “Commands to write”… and in relation with performing a “search” operation.
Applicant’s argued: “a search request indicated by a bit”. (page 9)
Examiner response:  Biran [0119] “Search trees ...starting with two bits set at the most significant bit positions.” Reads on this.
as to the argument against logical block address.
Biran [0203] discloses “The rule's original addressing, as defined in the rule's address in the main memory is referred to as a global (i.e. logical) address. The address of the rules in the local memory is referred to as a local (i.e. to the search engine) address.”

Applicant’s argued about combination:
Examiner believes they are analogous art because they are from the “same field of endeavor” and both from the same “problem-solving area”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-32  are rejected under 35 U.S.C. 103(a) as being unpatentable over US Pre-Grant Publication 2012/0203761 to Biran et al, hereinafter “Biran” in view of Kenchammana-Hoskote et al. US Pre-Grant Publication 20020108017 further in view of Alger et al. U.S. 5913217. 

As to claim 1, Biran discloses method of autonomous memory searching performed by a processing device of a system, for searching a memory device of the system (Biran: [0137]; “To perform searches, applications send application search commands to the PMA.”); the method comprising: 
processing a write command provided from a host to the system, (Biran: [0137]) and;
initiating a search of the memory device in response to the write command (Biran: [0201]);
obtaining results of the search of the memory device (Biran: [0137]). 

Biran does not explicitly teach the write command is addressed to the system and includes a search request indicated by a bit in a logical block address field of the write command.

Kenchammana-Hoskote teaches the write command is addressed to the system and includes a search request indicated by a  bit in a logical block address field of the write command ([0033]-[0034]).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to have modified Biran to include the write command is addressed to the system and includes a search request indicated by a bit in a logical block address field of the write command.



Biran does not explicitly teach high-order bit. 
Alger teaches high-order bit. (abstract).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to have modified Biran to include high-order bit.

It would have been obvious to a person having ordinary skill in the art at the time the invention was made to have modified Biran by the teaching of Kenchammana-Hoskote to include high-order bit with the motivation to reduce overhead  as taught by Alger (col. 3, lines 45-58).

As to claim 2, Biran as modified teaches a method of claim 1, wherein high-order bit (Alger in the logical block address field indicates a search criteria and a search key (Biran  abstract matching) in a buffer(Biran [0005] ). 



As to claim 4, Biran as modified teaches a 5. The method of claim 1, wherein the high-order bit in the logical block address field further indicates search information is available to the system to perform the search request. (Biran [0320][0137])

As to claim 5, Biran as modified teaches a method of claim 1, wherein the results include an indication that the search has been completed or that search results have been found, and wherein when the search results have been found, the search results are provided from the memory device in response to the indication. (Biran [0320][0137])

As to claim 6, Biran as modified teaches a method of claim 5, wherein the obtaining of the indication that the search has been completed or that the search results have been found comprises obtaining an indication that the search has reached an end of a database stored in the memory device (Biran [0320][0137]). 

As to claim 7, Biran as modified teaches a method of claim 5, wherein obtaining the indication that the search has been completed or that the search results have been found comprises obtaining an indication that buffers to provide the search results are full. (Biran [0320][0157])

As to claim 8, Biran as modified teaches a method of claim 1, further comprising:
providing the search results in response to a read command to the system that causes the system to transmit back the search results. (Biran [0320][0137])

As to claim 9, Biran as modified teaches a method of claim 1, further comprising:
providing the search results in response to a command issued to the memory that indicates that the host is ready to receive the search results. (Biran [0320][0137])

Claims 10 is rejected under 35 U.S.C. 103 as being unpatentable over US Pre-Grant Publication 2012/0203761 to Biran et al, hereinafter “Biran”, as applied to claims 10 and 30 above, and further in view of US Pre-Grant Publication 2008/0077736 to Mukherjee et al, hereinafter “Mukherjee”.
As to claim 10 Biran does not explicitly disclose a small computer system interface (SCSI) Write command, and wherein the command that indicates that the host is ready to receive the search results is a SCSI Read command. 
	Mukherjee teaches a small computer system interface (SCSI) Write command, and wherein the command that indicates that the host is ready to receive the search results includes a SCSI Read co (Mukherjee: [0061]
	One having ordinary skill in the art would have been motivated to combine Mukherjee with Biran because SCSI is a standard way of interfacing with storage devices.


As to claim 11, Biran as modified teaches a method of claim 1, further comprising: transmitting an indication, to the host, that the search has been completed or that search results have been found. (Biran [0320][0137])

Claims 12-32 are similarly rejected.

Conclusion

THIS ACTION IS MADE FINAL, Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory- period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136 (a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply-expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yicun Wu whose telephone number is (571)272-40874087.  The examiner can normally be reached on 8-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Alford Kindred, can be reached on (571) 571-272-4037. The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YICUN WU/
Primary Examiner, Art Unit 2153